WYNN, Judge,
concurring in result.
The majority opinion notes that “[i]t is difficult, under the circumstances of this case, to conclude that [the Respondent-father’s] constitutional rights were assured through the application of section 7B-llll(a)(5).” I write separately to point out that we do not reach the constitutional issue because, under North Carolina law, the biological father in this case did not demonstrate his entitlement to the constitutionally protected status of a parent.
It is well settled that “the protection of the family unit is guaranteed not only by the Due Process Clause, but also by the Equal Protection Clause of the Fourteenth Amendment and possibly by the Ninth Amendment.” Owenby v. Young, 357 N.C. 142, 145, 579 S.E.2d 264, 266 (2003) (citing Stanley v. Illinois, 405 U.S. 645, 661, 31 L. Ed. 2d 551, 559 (1972)). Our Supreme Court has held that “absent a finding that parents (i) are unfit or (ii) have neglected the welfare of their children, the constitutionally-protected paramount right of parents to custody, care, and control of their children must prevail.” Petersen v. Rogers, 337 N.C. 397, 403-04, 445 S.E.2d 901, 905 (1994).
The Respondent-father in this case argues that his parental rights were terminated without sufficient evidence of unfitness or neglect. However, as the majority states, our Supreme Court’s holding in *484Owenby stands for the principle “that a finding under any of the provisions in section 7B-1111 will result in a parent ‘forfeit[ing] his or her constitutionally protected status.’ ” (quoting Owenby, 357 N.C. at 145, 579 S.E.2d at 267).
In this case, there is no issue as to whether the Respondent-father is in fact the biological father of the child. Indeed, the trial court found that “[pjaternity testing confirmed that [Respondent-father] is the father of the child that is the subject of this action.” However, we have previously explained that “a father’s constitutional right to due process of law does not ‘spring full-blown from the biological connection between parent and child’ but instead arises only where the father demonstrates a commitment to the responsibilities of parenthood.” In re Dixon, 112 N.C. App. 248, 251, 435 S.E.2d 352, 354 (1993) (quoting Lehr v. Robertson, 463 U.S. 248, 260, 77 L. Ed. 2d 614, 626 (1983)).
“Section 7B-1111 of our statutes, which establishes grounds for terminating parental rights, is used to determine a putative father’s commitment to his child.” In re Williams, 149 N.C. App. 951, 958, 563 S.E.2d 202, 206 (2002). It follows that if the father does not meet the requirements of the statute, he is not entitled to the Petersen presumption. See Dixon, 112 N.C. App. at 251, 435 S.E.2d at 353-54. The trial court concluded that the Respondent-father had not satisfied the requirements of N.C. Gen. Stat. § 7B-llll(a)(5) in that he only offered — and did not actually provide — financial support.
With due regard for the harshness of this result, I agree that it follows our case law. See Child’s Hope, LLC v. Doe, 178 N.C. App. 96, 103, 630 S.E.2d 673, 677 (2006) (noting “similarity of the requirements between the statute permitting the termination of a putative father’s rights and the statute requiring the consent of a father of a child born out of wedlock to its adoption”); see also In re Adoption of Anderson, 360 N.C. 271, 279, 624 S.E.2d 626, 630 (2006) (“So long as the father makes reasonable and consistent payments for the support of mother or child [as to a savings account or trust fund], the mother’s refusal to accept assistance cannot defeat his paternal interest.”). I therefore concur in the result.